Mr. Justice W.veeleR
delivered the opinion of the court, Mr. Justice Lipsoomb not sitting.-
This case comes precisely within the principle of the cases of McKinney v. Lewis, Dall. 544, and Gayle and Gayle v. Ennis and Reynolds, 1 Tex. 184, the former decided by the late supreme court, and the latter by this court at the last term.
The present differs in no material respect from the latter of ■those cases. The promise in this case was made to A. B. *279Eberly herself. Her being described as “curatrix,” etc., being mere matter of description, which may be rejected as sur-plusage, could not affect her right to assign the note to the plaintiffs.
"We are of opinion, therefore, that there was error in the judgment of the court below in sustaining the demurrer. The judgment must, therefore, be reversed, and the cause remanded for further proceedings.